        Case 3:21-cv-00002-BSM Document 10 Filed 04/22/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

MOCKINGBIRD 38, LLC                                                          PLAINTIFF

v.                         CASE NO. 3:21-CV-00002-BSM

EAST ARKANSAS BROADCASTERS OF
JONESBORO, LLC                                                             DEFENDANT

                                        ORDER

      Pursuant to the parties’ stipulation of dismissal [Doc. No. 9], this case is dismissed

with prejudice.

      IT IS SO ORDERED this 22nd day of April, 2021.




                                                  UNITED STATES DISTRICT JUDGE
